This appeal is from a decree of partition. The salient facts appear to be that Manuel Rodriguez on the 26th day of September, 1917, acquired a certain lot of land; on the 17th day of March, 1919, he deeded this property to Alfredo Pendas and on the same day Alfredo Pendas deeded it to Rosa Rodriguez, wife of Manuel Rodriguez; that she held the property under this deed until the 30th day of May, 1923, a little more than four years, when she deeded the property to one Manuel Valle and on the same day Manuel Valle deeded the property to Manuel Rodriguez and his wife Rosa Rodriguez. The conveyances referred to were joined in by the respective husbands and wives, as the case may be, of the grantors. The property conveyed by these deeds was lots 8 and 9 of block 54 of the revised map of Macfarlane's addition to West Tampa as per map thereof recorded in plat book 1, page 65, Records of Hillsborough County, Florida.
These lots were vacant and unimproved so far as the record shows until after the last conveyance above referred to was made. Shortly after the conveyance of the land from Valle and wife to Rodriguez and wife, which deed passed to the grantees an estate by the entireties, the grantees built a dwelling upon these lots and thereafter occupied the same as a home. While the same was occupied as a home by Rodriguez and his wife, Manuel Rodriguez died. He left surviving him children by a former marriage, who are the appellants in this case, and the widow, Rosa.
On the 9th day of May, Rosa Rodriguez, widow, filed a bill for partition in the Circuit Court of Hillsborough County seeking to partition certain other lands which *Page 217 
were alleged to have been the property of Manuel Rodriguez at the time of his death. The bill alleged that the lands described in the bill of complaint descended by inheritance to the complainant, Rosa Rodriguez, and the defendants, Inez Mendenez, America Alvarez, Concha Alonzo and Mercedes Reyes who were the daughters of Manuel Rodriguez and that the respective husbands of said daughters were made parties to the suit because of their relationship as husbands respectively of the daughters above named.
The defendants answered and in their answer alleged that the defendants were joint owners with the complainant of lots 8 and 9 of block 54 described in the conveyances heretofore referred to, the contention being that all of the conveyances from the first mentioned conveyance by Manuel Rodriguez and wife, Rose, down to and including the conveyance from Valle and wife to Manuel and Rosa Rodriguez constituted a manipulation of the title to the homestead for the purpose of depriving the children of their interest therein and were void and of no force and effect.
On final hearing the decree entered contained the following:
    "IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the title of Rosa Rodriguez in and to Lots Eight (8) and Nine (9) of Block Fifty-four (54) of McFarlane's Addition to West Tampa be and the same is hereby quieted as against the claims of the defendants or either of them, and as against any person or persons claiming by, through or under them or either of them."
The appeal is from this decree. It is contended here that the conveyances above referred to were void and of no force and effect because of the homestead character of the property and because it was the purpose of such *Page 218 
conveyances to deprive the daughters of Manuel Rodriguez of their interest in the homestead.
It is not necessary for us to go further than to say that there is no showing in the record that lots 8 and 9 of block 54 of Macfarlane's Addition to West Tampa, the property described in the conveyances attached, acquired any character or status of homestead until after the last conveyance was made, executed and delivered. The decree from Manuel Rodriguez to Pendas was made and executed and the deed from Pendas to Rosa Rodriguez was made and executed more than four years prior to the date of the conveyance from Rosa Rodriguez and her husband, Manuel, to Valle, and the deed from Valle and wife to Manuel and Rosa Rodriguez. It is not shown that there was any impediment whatever to hinder Manuel Rodriguez from making a valid conveyance of the property in 1919 when the conveyance was made to his wife, Rosa Rodriguez, and this valid title is shown by the record to have remained in her until the conveyances were made and executed in 1923 by which the property became vested in Manuel and Rosa Rodriguez, his wife, as an estate by the entireties. When Manuel dies his wife, Rosa, being the surviving owner of an estate by entireties became vested with the entire fee simple title to the property. For the reasons above stated the opinion and judgment in the case of Bess vs. Anderson, et al. filed Oct. 7th, 1931, and reported136 So. 898, do not control this case.
If the deeds from Rosa and her husband, Manuel Rodriguez, to Manuel Valle and from Manuel Valle and wife to Manuel and Rosa Rodriguez were an unlawful manipulation of title to property which was then the contemplated home of Manuel and Rosa Rodriguez, it is a matter in which the children of Manuel Rodriguez have no interest because Manuel Rodriguez had more *Page 219 
than four years prior to that time and at a time when the record does not show that the parties contemplated establishing a home on the premises, divested himself of, and conveyed to his wife Rosa, the fee simple title to the property.
The decree appealed from appears to be without error and should, therefore, be affirmed. It is so ordered.
Affirmed.
WHITFIELD, ELLIS AND BROWN, J.J., concur.